Exhibit 99.1 Northern BorderChicago IVExpansion Project CS 18 CS 17 CS 16 Harper Existing Pipeline Compressor Stations Future CompressorStations •220 MMcf/d of additional capacityfrom Harper, Iowa to Manhattan •Binding Open Season Results: •Excess of 220 MMcfd •Terms ranging from 10 - 11years •Subject to Contingencies •9/12 Upstream Pipeline &Mgmt Approval •11/3 Reduction Rightsvia ROFR/Cap Release •Expansion requirements include: •Installing a new 16,000 HPcompressor (CS15) •MAOP Upgrade •Re-Wheeling at CS 14, 16, 18 •Estimated cost $97 million •Proposed in-service November 2010 MN WI IN MI IL IA MO CS 14 CS 15 Manhattan Chicago
